PER CURIAM: *
Robert Hewitt Jones appeals his sentence following his guilty plea conviction for theft or receipt of stolen mail matter in violation of 18 U.S.C. § 1708. He contends that he was sentenced in contravention of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
Jones’s plea agreement contained an express waiver of his right to appeal his sentence and he retained only the “rights (a) to bring a direct appeal of (i) a sentence exceeding the statutory maximum punishment, (ii) an upward departure from the guideline range deemed applicable by the district court, or (iii) an arithmetic error at sentencing, and (b) a claim of ineffective assistance of counsel.” The Government seeks to enforce the waiver. Our review of the record indicates that the waiver was knowing and voluntary and that under its plain language, it bars Jones’s Booker arguments. See United States v. Bond, 414 F.3d 542, 545-46 (5th Cir.2005). The waiver is not invalid merely because it was made before Booker. See United States v. Burns, 433 F.3d 442, 450-51 (5th Cir.2005).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.